TYSON, J.
The tax commissioner assessed against the defendant as escaped taxes for the years 1893 and 1891 solvent credits to the amount of $5,000 for each year. When the State made the proof that on the 1st day of January of each of these years, the defendant owned solvent credits to the amount of $2,500, and that these credits were not listed by the defendant for taxation during either of these years, nor at any time thereafter, and they had been assessed as escaped taxes, it made out a prwift facie case. The 'burden was then shifted to the defendant to show, if it owed debts to an amount equal to or greater than $2,500 upon the 1st day of January of each of said years. It is true subdivision 7 of section 153 of the Code of 1886 provides that “all moneyed capital, that is, all money loaned and solvent credits, or credits of value, from which credits the indebtedness of the tax-payer shall be deducted and the excess only shall he taxed,” etc. However, as to whether the tax-payer is entitled to the deduction must depend upon the existence of the indebtedness on the 1st day of January. —Code of 1886, § 173. And in order for him to get the benefit of the deduction, he would have to show the amount and extent of his indebtedness on that day. The statute makes the deduction, in terms, but the existence and amount of the indebtedness must of necessity be shown in order to determine the right to the deduction — in order to determine there is an excess to be taxed or there- is no excess subject to taxation. As the tax-payer has peculiar knowledge of the existence of his indebtedness, and its extent, and as-the allowance of. the deduction is exclusively for his-benefit, the onus is upon him to show his right to it. Mere proof that during the years 1893 and 1894 the defendant owed debts to an amount greater than the amount of the insolvent credits assessed against it falls short of discharging this onus. Non constat, the defendant' may have contracted the indebtedness sought to be deducted after the 1st day of January of each of these years.
Affirmed.